Citation Nr: 1439330	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-35 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the residuals of a fracture of the right parietal region of the skull with headaches and dizziness.  

2.  Entitlement to a total rating due to individual umemployability caused by a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from February 1964 to December 1967.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the RO.  During the course of the appeal, the RO adjudicated the appellant incompetent to handle the disbursement of his funds.  His wife was designated as the spouse payee for his benefits.  However, the appellant is prosecuting the increased rating claim in his own right and is, therefore, listed as the appellant on the title page.

In August 2013, the appellant had a hearing before the Acting Veterans Law Judge whose signature appears at the end of this decision.  The hearing was held at the Board's Central Office in Washington, D.C.  

After reviewing the record, the Board is of the opinion that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for the actions set forth below.  The VA will notify the appellant if further action is required.


REMAND

In April 2009, the RO notified the appellant of the VA's duties to assist him in the development of his increased rating claim.  In August 2010 and June 2012, respectively, the RO sent the appellant a Statement of the Case and a Supplemental Statement of the Case setting forth its actions with respect to the appellant's claim.  None of those documents set forth, specifically, the schedular criteria for rating the appellant's disability as a traumatic brain injury under 38 C.F.R. § 4.124a, Diagnostic Code 8045.

In October 1987, an Administrative Law Judge with the Social Security Administration awarded the appellant disability benefits, due, in part, to the residuals of a cerebrovascular accident.  The appellant's Social Security records have not been associated with the claims folder.  

In 2009, the appellant failed to report for a scheduled VA examination to evaluate the severity of his service-connected head injury.  He reported that he had been hospitalized at the Capitol Regional Medical Center in Tallahassee, Florida.  The records of that hospitalization have not been associated with the claims folder.  

During his August 2013 hearing before the undersigned Acting Veterans Law Judge, the appellant testified that the service-connected residuals of a head injury had gotten worse.  His last VA examination was in June 2011.  

In addition, testimony suggested that the appellant was unable to work due to his service-connected residuals of a head injury and was tantamount to a claim of entitlement to a TIDU.  To date, the VA has not adjudicated the TDIU claim.  However, it is clearly ancillary to his claim of entitlement to an increased rating for his service-connected residuals of a head injury.  As such, it must be considered by the RO in conjunction with the appellant's increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

1.  Notify the appellant of the VA's duties to assist him in the development of his claim of entitlement to an increased rating for his service-connected residuals of a head injury.  This must include, but is not limited to, the SCHEDULAR CRITERIA FOR RATING TRAUMATIC BRAIN INJURIES under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The AOJ must also notify the appellant of the VA's duties to assist him in the development of his claim of entitlement to a TDIU.  

2.  Request copies of the records associated with the appellant's award of Social Security benefits in 1987.  They should include, but are not limited to, a copy of the original award letter and the medical records associated with that award and with the continuation of that award through the present.

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

3.  Ask the appellant to provide the address of the Tallahassee Regional Medical Center and his dates of hospitalization in 2009.  Then request copies of the records associated with that hospitalization directly from the Medical Center.  

Such records should include, but are not limited to, discharge summaries, consultation reports, X-ray reports, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  Also request that the appellant provide any such records he may have in his possession.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

4.  When the actions in parts 1, 2, and 3 have been completed, schedule the appellant for a VA examination to determine the severity of his service-connected residuals of a fracture of the right parietal region of the skull with headaches and dizziness.  THE EXAMINATION MUST BE PERFORMED IN ACCORDANCE WITH THE SCHEDULAR CRITERIA SET FORTH in 38 C.F.R. § 4.124a, DIAGNOSTIC CODE 8045.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The VA examiner must set forth the service-connected residuals of his head injury and distinguish them from any other neurologic disorder(s) found to be present.  

The VA examiner must also report the effects of the appellant's service-connected residuals of a head injury on the appellant's ordinary activity, including his ability to work.  The examiner must render an opinion as to whether that disability, BY ITSELF, precludes him from securing and maintaining a substantially gainful occupation.   

All opinions must be supported by a detailed rationale in a typewritten report.

5.  When the actions in Parts 1, 2, 3, and 4 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of  readjudicate the issue of entitlement to an increased rating for the residuals of a fracture of the right parietal region of the skull with headaches and dizziness.  The AOJ must also adjudicate the issue of entitlement to a TDIU.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

The appellant has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



